DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 02/12/20 and 09/14/20 have been considered.

Specification and Drawings
The lengthy specification (759 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification and drawings. For example, the examiner requests that the applicant verify that the reference numbers in the specification and drawings match. The examiner also requests that the applicant verify that the continuity information listed on the ADS and in the specification is correct. Until the applicant has responded that the specification and drawings have been checked, the specification and drawings will be considered to be objected to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-20 of copending Application No. 16/236046 in view of Nixon et al (US PgPub 20140282257). 

With respect to claim 1, copending Application ‘046 discloses:
A monitoring system for data collection, the system comprising: (claim 1)
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components (claim 1) 
a data analysis circuit structured to analyze a subset of the plurality of detection values to determine at least one of a sensor state, a process state, or a component state (claim 1)
an analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, or the component state, wherein the data analysis circuit is further configured to determine 
a haptic user device for generating a haptic stimulation in response to an alarm value that is outside a predetermined range (claim 1)
With respect to claim 1, copending Application ‘046 differs from the claimed invention in that it does not explicitly disclose: 
in a downstream oil and gas environment such as a refining process or a pipeline transportation process (The claims in copending Application ‘046 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application claims a downstream oil and gas environment. Copending Application ‘046, on the other hand, discloses a mining environment.)
With respect to claim 1, Nixon et al discloses:
in a downstream oil and gas environment such as a refining process or a pipeline transportation process (paragraph 0074 states, “FIG. 1B is a block diagram illustrating a broader control system 120, which may include a variety of different systems or system functions. The control system 120 includes the process plant 10, which, as a non-limiting example, may be a crude oil refinery. The system 120 may also be coupled to sub-sea systems 122, such as drilling or exploration systems, for example. Various safety systems 124 may likewise be included in the system 120, for transporting crude oil to a refinery).” (emphasis mine). As seen, Nixon et al teaches a wide variety of fields of use that could be considered equivalent replacements for each other. Please note that Nixon et al also teaches, “Through implementation of ‘big data’ concepts – i.e., the collection, storage, organization, and mining of one or more collections of data …” (emphasis mine) (paragraph 0049). Nixon et al therefore also reads on the “mining environment” of copending Application ‘046.) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al into the invention of copending Application ‘046. The motivation for the skilled artisan in doing so is to gain the benefit of performing the data collection and interpretation operations of the copending application in many different fields of endeavor, including a downstream oil and gas environment.

Claims 2-7 of the present application are anticipated by dependent claims 2-7 in copending Application ‘046. The claims of the copending application are substantially similar to the claims in the present application.

Independent claim 9 of the present application is anticipated by independent claim 11 of copending Application ‘046. Like with respect to claim 1 above, the claim of the copending application is substantially similar to the claim of the present application 

Claims 10-15 of the present application are anticipated by dependent claims 12-17 in copending Application ‘046. The claims of the copending application are substantially similar to the claims in the present application.

Independent claim 16 of the present application is anticipated by independent claim 18 of copending Application ‘046. Like with respect to claim 1 above, the claim of the copending application is substantially similar to the claim of the present application but for reciting different fields of endeavor. As discussed with respect to claim 1 above, Nixon et al teaches both the fields of endeavor recited in the present application and in the copending application.

Claims 17-18 of the present application are anticipated by dependent claims 19-20 in copending Application ‘046. The claims of the copending application are substantially similar to the claims in the present application.
 
This is a provisional nonstatutory double patenting rejection.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner determined that the claimed “circuits” were structural elements. For example, please note paragraph 0246 of the applicant’s specification, which states, “in embodiments, printed circuit board routing topologies place all of the individual channel input circuitry as close to the input connector as possible. In embodiments, a unique electrostatic protection for trigger and vibration inputs may be placed upfront on the Mux and DAQ hardware in order to dissipate the built up electric charge as the signal passed from the sensor to the hardware.” Here, the specification specifically associates its “circuitry” with hardware elements, such as a printed circuit board, Mux, and DAQ hardware. Similarly, claim 9 also discloses, “a data storage structure to …” Based on the applicant’s disclosure, the examiner determined that the claimed “storage” was also a structural element. For example, paragraph 0254 of the applicant’s specification specifically refers to “on-board memory,” which suggests structure. Therefore, the claims are not being interpreted under 35 USC 112(f). 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. 
Claim 1 states, “analyze a subset of the plurality of detection values to determine at least one of a sensor state, a process state, or a component state …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to a downstream oil and gas environment process with a plurality of components, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “an analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, or the component state … a haptic user device for generating a haptic stimulation in response to an alarm value …” Here, the claim applies any judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b), which in this case, is the haptic user device. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.
	Claims 2-8 depend on independent claim 1 and are eligible for similar reasons.
	Independent claim 9 is eligible for reasons similar to those given with respect to claim 1 above. It discloses a “haptic user device for generating a haptic stimulation …” which is a particular machine.
	Claims 10-15 depend on independent claim 9 and are eligible for similar reasons.
Independent claim 16 is eligible for reasons similar to those given with respect to claim 1 above. It discloses, “generating a haptic stimulation in response to receipt of a signal …” which applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” The haptic user device structure is implied by the application of the haptic stimulation.
	Claims 17-20 depend on independent claim 16 and are eligible for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek et al (US PgPub 20030028268) in view of Adams et al (US Pat 9104271).

With respect to claim 1, Eryurek et al discloses:
A monitoring system for data collection (abstract states, “A process plant uses an asset utilization expert to collect data …” (emphasis mine). monitor and maintain the devices within the plant …”) in a downstream oil and gas environment such as a refining process or a pipeline transportation process (FIG. 3 illustrates models for multiple areas 80, 81 and 82 within a refining plant. As illustrated in FIG. 3, the area model 82 includes a component model of a raw material source 84 which feeds raw material such as crude oil to a pre-processor model 88. The pre-processor 88 provides some refining to the raw material and provides an output, typically crude oil to a distillation process 90 for further refining.”), the system comprising:

    PNG
    media_image1.png
    503
    876
    media_image1.png
    Greyscale

a data acquisition circuit (paragraph 0144 states, “Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hardwired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or detection and diagnostic tools which automatically sense problems with the operation of the device and automatically report these problems to a maintenance person via a standard maintenance interface.” The act of automatically sensing problems anticipates the claimed function of interpreting a plurality of detection values. Further interpretation of detection data is described in paragraph 0013, which states, “This data and information is then sent to and manipulated in a coordinated manner by tools, such as optimization and modeling tools and is redistributed to other areas or tools where it is used to perform better or more optimal control, maintenance and business activities …”), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0013 states, “A process plant uses an asset utilization expert to collect data or information pertaining to the assets of the process plant from various sources or functional areas of the plant including, for example, the process control functional areas, the maintenance functional areas and the business systems functional areas. This data and information is then sent to and manipulated …” The data that is collected serves as “input.” The various data sources or functional areas serve as the claimed “detection package.” Furthermore, paragraph 0007 inputs may be changed to optimize operation of the plant with respect to some desired optimization variable …” Paragraph 0043 states, “The process control system 12 may be a traditional process control system … which includes an operator interface 12A coupled to a controller 12B and to input/output (I/O) cards …”), the detection package comprising at least one of a plurality of input sensors (paragraph 0057 states, “In particular, the asset utilization expert 50 may receive information from numerous data collectors or data sources such as multiplexers, transmitters, sensors …”), wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components of the downstream oil and gas environment (Figure 2 shows how the data sources and asset utilization expert 50 function within the context of the process plant 10. Paragraph 0058 states, “the asset utilization expert 50 may receive information from data analysis tools related to rotating equipment … oil analysis …” Paragraph 0070 further discloses oil and gas environment.)

    PNG
    media_image2.png
    579
    787
    media_image2.png
    Greyscale

a data analysis circuit structured to analyze a subset of the plurality of detection values to determine at least one of a sensor state, a process state, or a component state (Paragraph 0124 states, “FIG. 15 is an exemplary graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10 … enabling a user to more intuitively analyze any trends or any other time-based changes that may be indicative of a problem.” The “unit, sub unit, loop, device, etc.” each represent a subset of the plurality of detection values. The “trends or any other time-based changes that may be indicative of a problem” represent either a process state or a component state in that it is analyzing whether there is a problem in the plant process overall or in a specific component, such as a unit, sub unit, loop, device, etc. See also paragraph 0126, which states, “FIG. 16 is an exemplary graphical display that may be provided by the GUI to enable a user to quickly analyze the operational status and performance of a process area within the plant 10.” See also paragraph 0133, which states, “FIG. 26 is yet another exemplary depiction of a display that may be provided by the GUI enables user to analyze the performance and/or status of one or more process control loops.”) 
an analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, or the component state (Paragraph 0057 states, “Generally speaking, however, the plant 10 will be configured so that the asset utilization expert 50 automatically take predetermined actions with respect to that data.” See also paragraph 0109, which states, “the GUI may display alarm information … the GUI may provide messages to the user in connection with a problem that has occurred … describes courses of action …”), wherein the data analysis circuit is further configured to determine an alarm value in response to at least one of the subset of detection values (paragraph 0109 states, “Similarly, the GUI may display alarm information …” The alarm information of Eryurek et al anticipates the claimed “alarm value,” especially since the term “alarm value” is not specifically defined. See also paragraph 0130 for further alarm teachings.), and wherein the analysis response circuit is further structured to continuously monitor the alarm value (The claim does not explicitly define what is meant by “continuously monitor.” For the purposes of examination, the examiner will interpret the phrase to mean that monitoring does not merely happen at a discrete point in time, but happens at various points over a span of time. Figure 17 shows a table with data taken at multiple times. Paragraph discloses real time optimizers, which suggests continuous operation, since real time happens over a span of time. Furthermore, paragraph 0052 explicitly discloses “data associated with scheduled orders, timeframes, etc.” Paragraph 0060 states, “The asset utilization expert 50 receives data as it is generated or at certain periodic times …”)

    PNG
    media_image3.png
    558
    834
    media_image3.png
    Greyscale

With respect to claim 1, Eryurek et al differs from the claimed invention in that it does not explicitly disclose: 
a haptic user device for generating a haptic stimulation in response to an alarm value that is outside a predetermined range
With respect to claim 1, Adams et al discloses:
a haptic user device for generating a haptic stimulation in response to an alarm value that is outside a predetermined range (Column 2, line 63 – column 3, line 19 states, “More particularly, certain exemplary embodiments can relate to human-machine interaction for users wearing gloves on their hands for nearly any purpose … Certain exemplary embodiments can allow a person to interact with a computer or other information device while wearing protective gloves, to enter numerical and/or textual data, to interact with a graphical user interface … and/or to generate tactile alerts and/or warnings.” The claimed limitation is obvious in view of the combination of Eryurek et al in view of Adams et al. range from between zero and ten (where zero represents poor health and ten represents perfect health), the HI value generated by the valve may range from zero to ten as the number of strokes rises from zero to 250,000.” A value of zero good be construed as an alarm value that is outside a predetermined range, that is, the range of values that represent adequate to good health. What Eryurek et al lacks is the teaching of a haptic user device. Adams teaches a haptic user device that can be used in graphical user interface interactions (column 4, lines 2-5). Adams also teaches a wide variety of uses for its haptic user device. As stated above, it explicitly states, “for nearly any purpose.” Adams also specifically gives examples of using its haptic user device in the context of alarms (See, for example, column 20, line 45, which states, “tactile alerts/alarms for situation awareness.”).)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system 

With respect to claim 2, Eryurek et al, as modified, discloses:
wherein the haptic user device comprises a wearable device, and wherein the wearable device is selected from a group consisting of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, and a device attached to, or incorporated in, footwear, headwear, clothing, or eyewear (Adams et al teaches a gloved human-machine interface (see title; abstract; and figure 2)

With respect to claim 3, Eryurek et al, as modified, discloses:
wherein the haptic user device generates a stimulation from a list consisting of: tactile, bending, vibration, heat, sound, force, odor, and motion stimulation (Adams et al figure 16 shows an exemplary embodiment of a tactile actuation assembly in which a vibrational motor can move within an enclosing tactile adapter. Adams column 18, line 40 discloses glove fingertip heaters. Adams column 22, line 24 discloses a sound emitter. Adams column 23, lines 56 – 65 define actuator as “a device that converts, translates, and/or interprets signals … such as a motion (e.g. rotation of a motor shaft, vibration …), audible sound …”)

With respect to claim 4, 
wherein the haptic stimulation is repeated until an acceptable response is detected (Adams et al column 36, lines 65-67 state, “any described activity can be repeated, any activity can be performed by multiple entities, and/or any activity can be performed in multiple jurisdictions …” The claim does not define what defines an “acceptable response.” The examiner will broadly interpret any acknowledgement from a user of an alert as an “acceptable response,” and this type of response is obvious in view of modified Eryurek et al.)

With respect to claim 5, Eryurek et al, as modified, discloses:
wherein the haptic user device further comprises a machine operator haptic user interface that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine (obvious in view of combination; Eryurek et al discloses a sensed condition of a machine and alerts the user through a graphical user interface. Adams et al teaches a haptic user device that interacts with a graphical user interface to provide the machine operator with some sort of haptic stimulation.)

With respect to claim 6, Eryurek et al, as modified, discloses:
wherein at least one of: a type, a strength, a duration, and a frequency of the haptic stimulation is indicative of a risk of injury to a user of the haptic user device (obvious in view of Eryurek et al in view of Adams et al. 

With respect to claim 7, Eryurek et al, as modified, discloses:
wherein the haptic stimulation is selected from a list consisting of pressure, heat, impact, sound and electrical stimulation (Column 26, lines 21-33 lists many different types of haptic experiences, which includes pressure, impact, and vibration.)

With respect to claim 8, Eryurek et al, as modified, discloses:
wherein the plurality of components of the downstream oil and gas environment is monitored, including at least one component selected from a group consisting of: a motor, a pump, a compressor, a turbine, a blower, and a pipeline (Eryurek et al paragraph 0045 states, “The process plant 10 also includes various rotating equipment 20, such as turbines, motors, etc …)

With respect to claim 9, Eryurek et al discloses:
A monitoring system for data collection in a downstream oil and gas environment such as a refining process or a pipeline transportation process (see claim 1 above)
a data collector communicatively coupled to a plurality of input channels (paragraph 0057 states, “the asset utilization expert 50 may receive information from numerous data collectors or data sources …” The various data collectors or data sources serve as the claimed input channels.), wherein the data collector collects data from the plurality of input channels based on a selected data collection routine (paragraphs 0055-0056 state, “Additionally, the asset utilization expert 50 can send information to one or more optimizers 55 within the plant 10. For example, a control optimizer 55 can be located in the computer 14A and can run one or more control optimization routines 55A, 55B, etc ... Also, generally speaking, one or more user interface routines 58 can be stored …” The claim does not describe “data collection routine” in any detail, so the routines of Eryurek et al anticipate the limitation.), wherein each input channel is connected to a monitoring point from which data is collected (paragraph 0044 states, “Still further, maintenance systems, such as computers executing the AMS application or any other device monitoring and communication applications may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance and monitoring activities.” The process control systems and individual real time optimizers …” Paragraph 0059 states, “Some of this data, or the models themselves, may be used to implement predictive control or real time optimal control with the plant 10.” The concept of “real time” is further disclosed throughout the disclosure of Eryurek and is suggestive of continuous monitoring, as real time monitoring could not exist without continuous monitoring.)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels (claim 16 discloses storing data in memory; paragraphs 0117 and 0144 further disclose memory. The “structured to store” language of the claim is an intended use, and it is clear that the memory structure of Eryurek et al is able to perform the intended use.), wherein the plurality of collector routes each comprises a different data collection routine (As discussed in the preceding limitation, Eryurek et al discloses multiple types of “routines” throughout its disclosure. Furthermore, the claims do not give any detail as to what constitutes a “data collection routine.” Therefore, the different 
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and determine an occurrence of an alarm condition in the downstream oil and gas environment (see discussion of data acquisition circuit and analysis response circuit in claim 1)
With respect to claim 9, Eryurek et al differs from the claimed invention in that it does not explicitly disclose: 
a haptic user device for generating a haptic stimulation in response to a determination of an occurrence of an alarm condition
With respect to claim 9, Adams et al discloses:
a haptic user device for generating a haptic stimulation in response to a determination of an occurrence of an alarm condition (See haptic user device discussion in claim 1 above.)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system and process of Eryurek. This saves the user time from having to read the alert off a computer screen.

With respect to claim 10, Eryurek et al, as modified, discloses:
wherein the data acquisition and analysis circuit is further structured to detect a pre-determined trigger condition of the continuously monitored alarm (Eryurek et al paragraph 0090 states, “Still further, the real time optimizer may be configured to recognize the occurrence of one or more significant events, which may trigger the real time optimizer …” The various reasons behind the information of paragraph 0109, such as a need for maintenance of a component, can also be broadly construed to serve as “triggers.”)

With respect to claim 11, Eryurek et al, as modified, discloses:
wherein the data acquisition and analysis circuit is further structured to employ a different data collection routine in response to the determination of the occurrence of the alarm condition (Eryurek et al paragraph 0066 states, “For example, applications related to process control, alarming, device maintenance, fault diagnostics, predictive maintenance, financial planning, optimization, etc. may use, combine and integrate the data from one or more of the different data sources to operate better than these applications have been able to operate in the past without data from vastly different or previously unaccessible data sources.” Eryurek et al paragraph 0068 states, “The way in which the different models are combined or interconnected will, of course depend on the plant being modeled.” As discussed above, Eryurek et al teaches alarm conditions 

Claims 12-15 are substantially similar to claims 3-6 above and are rejected for similar reasons.

Independent claim 16 represents a broader, method claim version of independent claims 1 and 9, which were discussed above. Independent claim 16 is rejected for similar reasons as discussed above.

Claim 17 is substantially similar to claim 4 above and is rejected for similar reasons.

Claim 18 is substantially similar to claim 6 above and is rejected for similar reasons.

Claim 19 is substantially similar to claim 11 above and is rejected for similar reasons.

Claim 20 is substantially similar to claim 10 above and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nixon et al (US PgPub 20020077711) discloses fusion of process performance monitoring with process equipment monitoring and control.
Bouse et al (US PgPub 20040019461) discloses machine fault information detection and reporting.
Dillon (US PgPub 20040172147) discloses delivery of process plant notifications.
Eryurek et al (US PgPub 20050007249) discloses integrated alert generation in a process plant.
Piovesan et al (US PgPub 20110071963) discloses a method, system and apparatus for intelligent management of oil and gas platform surface equipment.
Mar et al (US PgPub 20150070145) discloses an electrical stimulation haptic feedback interface.
Pal (US PgPub 20160209831) discloses an IOT-enabled process control and predictive maintenance using machine wearables.
Dayal (US PgPub 20160210834) discloses a wearable smart device for hazard detection and warning based on image and audio data.
Pal et al (US PgPub 20170053461) discloses a method for smartphone-based accident detection.
Tran et al (US PgPub 20170312614) discloses a smart device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLENE VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/11/21